El Jtjez Asociado Se. Wole,
emitió la opinión del tribunal.
El apelante en la presente causa, alega que la sentencia dictada contra él, es ilegal, porque no se halla ajustada á las disposiciones de la Sección 318 del Código de Enjuicia-miento Criminal.
El Tribunal de Distrito de Arecibo, dictó la siguiente sentencia:
‘ ‘El Pueblo de Puerlo Rico v. Miguel Muñoz Santana. — Delito electoral.. — Hoy día 6 de ¡mayo de 1905, comparece el convicto Miguel Muñoz Santana, para oir la lectura, de su sentencia; preguntado si tiene algunas razones que exponer, para impedir que la ¡misma sea pronunciada, y no habiendo expresado razones bastantes para obsta-culizar^ se pronunció por la Corte la siguiente sentencia en contra de él. En vista del fallo de convicción dictado en contra de dicho acusado, por esta Corte, el día 26 del próximo ¡pasado abril, la ¡Cor-te debe condenar y condena al convicto Miguel Muñoz Santana, á la ■pena de un año de prisión en el Presidio Departamental ¡de la Isla, é con trabajos forzados, y á pagar las costas de esta causa, por el' de-lito contra el derecho electoral, y la Corte además ordena que sea llevado dicho Miguel Muñoz Santana, de esta Corte de Justicia al Presidio Departamental de San Juan, y sea entregado al Jefe de dicha Institución, ¡con una copia de esta sentencia, para que allí sea confinado Miguel Muñoz, por el período de un año, con traba-jos forzados, y las ¡costas. ’ ’
Se ve, pues, que el principal objeto de la ley, ó sea el de dar al acusado una oportunidad de ser finalmente oído, antes de que se dicte sentencia contra él, ha sido realizado. Es verdad que no consta claramente que se le hayan leído la acusación ó la defensa ó el veredicto; pero no hay nada, *538en los autos que demuestre lo contrario, y nosotros debe-mos presumir, que, al dirigirse al acusado'la pregunta in-dicada en la sentencia que precede, se ban llenado las for-malidades preliminares prescritas por la ley. Este Tribunal ha adoptado un principio análogo en las causas de El Fuello de Puerto Rico contra Tomás Agrait, fallada por este tribuna] el 5 de diciembre de 1905; El Fuello de Puerto Rico contra Manuel Armais, y El Fuello de Puer-to Rico contra Miguel Muñoz Santana y Ramón Muñís Martines,íaliadas también en la fecha anteriormente cita-da. Se ha llamado nuestra atención sobre la causa de El Pueblo de Puerto Rico contra Manuel Lisardi, en cuya causa este tribunal revocó la sentencia del Tribunal de Distrito de ITumacao, por no haber cumplido dicho tribunal con las disposiciones de la Sección 318. Pero en aque-lla causa se declaró expresamente que los autos demostra-ron suficientemente la omisión, por parte del tribunal, de cumplir con las disposiciones de la citada sección.
' Puesto que sé ha dirigido al apelante, la pregunta que exige la ley, debía haberse' hecho constar positivamente, en el presente caso, que el tribunal inferior, en algún ex-tremo, dejó de cumplir con las disposiciones, de la ley.
No habiéndose presentado pliego de excepciones, ni ex-posición de hechos, y no apareciendo en los autos ningún error, debe confirmarse, la sentencia dictada por el Tribunal de Distrito, de acuerdo con las numerosas decisiones últimamente pronunciadas por este tribunal.

Confirmada.

Jueces concurrentes: tíres. Presidente Quiñones y Asociados, Hernández, Eigueras y MacLeary.